Citation Nr: 0412873	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  98-10 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1993 for a grant of service connection and assignment of a 
60 percent evaluation for ankylosing spondylitis.

2.  Entitlement to an effective date earlier than September 
7, 1993 for a grant of service connection and assignment of a 
50 percent evaluation for adjustment disorder with mixed 
emotions-anxiety and depression, as secondary to ankylosing 
spondylitis.

3.  Entitlement to an effective date earlier than September 
7, 1993 for a grant of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend "C.B."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Air Force active service from May 1953 to 
September 1956.  He apparently had a subsequent period of 
duty for training (DUTRA) with the Air National Guard (which 
will be addressed in the remand section below).

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from March and April 1998 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which assigned September 7, 1993 as the effective date for:  
A grant of service connection and assignment of a 60 percent 
evaluation for ankylosing spondylitis; a grant of service 
connection and assignment of a 50 percent evaluation for 
adjustment disorder with mixed emotions-anxiety and 
depression, as secondary to ankylosing spondylitis; and a 
grant of a total rating based on individual unemployability.

An October 1999 Travel Board hearing was held before the 
undersigned Board Member.  In April 2000, the Board remanded 
the case to the RO for additional evidentiary development.  
During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  

In a January 2003 decision, the Board denied said earlier 
effective date appellate issues.  Thereafter, appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a subsequent Order, the 
Court granted a Joint Motion for Remand, vacated said January 
2003 Board decision, and remanded the case for readjudication 
consistent with the Motion.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

As to the earlier effective date appellate issues, it does 
not appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  See also the Joint 
Motion for Remand and Court Order.  Furthermore, the 
appellant has not clearly been informed to submit 
"everything you've got" concerning the instant claims.  See 
38 C.F.R. § 3.159 (2003).

Additionally, the evidentiary record indicates that after 
appellant's Air Force active service from May 1953 to 
September 1956, he apparently had a subsequent period of 
DUTRA with the Air National Guard.  It does not appear that 
the RO has sought verification of the DUTRA period.  

Parenthetically, appellant reportedly underwent a lumbar 
spinal fusion in 1959.  The evidentiary record also includes 
an August 1960 Air National Guard medical record, which noted 
that appellant had low back pain and that x-rays strongly 
suggested rheumatoid spondylitis.  The impression was 
probable rheumatoid, acute episode subsiding.  During 
September 1961 VA hospitalization for observation and 
examination, an x-ray of the low back revealed old spineous 
fusion at L-4-L5 and L5-S1 and bilateral sclerosis of the 
sacroiliac joints.  A December 1961 rating decision denied 
service connection for a back disability; and after being so 
notified, appellant did not express timely disagreement 
therewith.  Appellant did not express timely disagreement 
with a subsequent February 2002 rating decision, which, in 
part, determined that the December 1961 rating decision in 
question was not clearly and unmistakably erroneous.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
and/or his attorney adequate written 
notification as to the information 
and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act 
of 2000.  Furthermore, he should be 
informed to submit "everything" he 
has that is pertinent to the claims.  
38 C.F.R. § 3.159.

2.  The RO should request the 
National Personnel Records Center 
(NPRC), appellant's Air National 
Guard unit/Office of the Adjutant 
General, or any other appropriate 
organization to provide written 
verification of the dates of 
appellant's DUTRA, and specify 
whether it involved active duty for 
training (ACDUTRA) and/or inactive 
duty training (INACDUTRA).  If 
additional duty is confirmed, a 
request for any service medical 
records for the period(s) of duty 
should be made.  If there are no 
records that are obtained, or if the 
duty cannot be verified, attempts 
undertaken to comply with this 
paragraph should be set forth in the 
claims folder.

3.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, under all 
appropriate statutory and regulatory 
provisions and legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant or his attorney is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


